United States Court of Appeals
                      For the First Circuit


No. 14-1988

                            TORREY HARRISON,

                       Plaintiff-Appellant,

                                    v.

                      GRANITE BAY CARE, INC.,

                        Defendant-Appellee.




                              ERRATA SHEET

          The opinion of this Court issued on January 13, 2016 is
amended as follows:

          On page 21, line 2, replace        11   with   [11].


          On   page   38,    line    12,     replace        "judgement"   with
"judgment."




                                     - 1 -